DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/19/22 has been entered.  Claims 1-19 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/17/22.
Claim Objections
Claim(s) 10 is/are objected to because of the following informalities: 
Claim 10 Line 1 “the fabric” should read “a fabric” for proper antecedent basis for “fabric” as Claim 10 is no longer dependent on Claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilickan et al (EP 3205755), herein Kilickan, in view of James et al (USPN 7188642), herein James.
Regarding Claim 1, Kilickan teaches a woven fabric having warp yarns and weft yarns (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 3-5;  Claim 10 "fabric is a denim fabric"; [0044] "fabric 1 is provided with a first side 1a and with a second side 1b.  The fabric 1 comprises weft yarns 2,3 and warp yarns 4 woven together in pattern"; [0046] "conjugate yarns 2 are part of the weft yarns 2, 3"; [0103] "the remaining yarns are standard yarns"; [0105] "standard yarns 3"), said fabric having
a front side and a back side ([0044] "fabric 1 is provided with a first side 1a and with a second side 1b"),
said warp yarns and weft yarns  being woven together in a weaving pattern (see Figs. 3-5;  Claim 10 "fabric is a denim fabric"; [0044] "fabric 1 is provided with a first side 1a and with a second side 1b.  The fabric 1 comprises weft yarns 2,3 and warp yarns 4 woven together in pattern"), the weaving pattern comprising
alternated first and second warp yarns and/or alternated first and second weft yarns (see Fig. 5 where weft alternates; [0105] "conjugate yarns 2 are alternately arranged with standard yarns 3"; see Fig. 5 where warp also alternates inasmuch as there is at least two warp within a pattern unit),
the weaving pattern of at least said second warp yarns and second weft yarns providing a base structure of the fabric (see aforementioned; second warp/weft yarns exist and therefore provide a base),
whereby at least one of said first warp yarns  and/or first weft yarns extends over a number of weft or warp yarns  in said front or back side of the fabric to provide warp or weft over portions in said front side and/or warp or weft under portions in said back side (see Fig. 5)
and wherein at least some of the warp over portions and/or warp under portions extend over a length comprised between 8 and 3000 weft yarns (see Fig. 5 where warp passes over 8 weft yarns).

Kilickan does not explicitly teach and at least some of the weft over portions and/or weft under portions extend over a length comprised between 25 and 3000 warp yarns.

However, Kilickan does teach a twill float in a close range and the ability to vary ([0105] "conjugate yarns 2 form loops 5"; [0067] "average number of adjacent warp yarns 4 passed by each loop 5 is at least 3, and it may vary within the range of 3 to 24"; so weft passes over 24 warp; [0067] “provided that for each conjugate yarn 2 the average number of warp yarns 4 passed by each loop is at least three, the number of warp yarns 4 passed by individual loops 5 can vary without deviating from the inventive concept, as would be known to one skilled in the art”; see Figs. 3-5;  Claim 10 "fabric is a denim fabric", wherein it is known in the art that denim is twill, see extrinsic evidence Weening et al US Publication 2017/0233904).

James teaches varying the length of a float in a twill weave (abstract "pull tape is woven of filamentary members preferably using a twill or satin weave that allows floats to form on the surface of the tape that reduce friction").
As such, Kilickan discloses the general conditions of the claimed invention except for the express disclosure of the weft float in the recited range.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the weft float, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilickan’s weft float to be of the range recited especially as James teaches it is known to do so for a twill/denim weave such as to reduce friction (abstract), especially as Kilickan already teaches wanting a smooth feel ([0029]).
Regarding Claim 2, modified Kilickan teaches all the claimed limitations as discussed above in Claim 1.
Kilickan further teaches wherein at least part of said over portions and/or under portions of said first warp or weft yarns are provided with a discontinuity (inasmuch as there is a transition between over and under portions in the same warp or weft, there is a discontinuity),
said over or under portions being formed of two portions of yarn extending from said fabric (see Fig. 5; inasmuch as the term “portion” is defined, there are two portions in an over or under portion extending).
Regarding Claim 3, modified Kilickan teaches all the claimed limitations as discussed above in Claim 1.
Kilickan already teaches and at least some of the weft over portions and/or weft under portions extend over a length comprised between 25 and 300 warp yarns (see Fig. 5).

Modified Kilickan at least further suggests wherein at least part of said first warp yarns or first weft yarns extend over a length comprised between 8 and 300 weft or warp yarns (similarly as to the rejection of Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilickan to be of the range recited based on the desired friction.
Regarding Claim 4, modified Kilickan teaches all the claimed limitations as discussed above in Claim 1.
Modified Kilickan at least suggests wherein the first warp or first weft over portions and/or the first warp or first weft under portions extend over a length in the range of 30 to 450 weft or warp yarns (similarly as to the rejection of Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilickan to be of the range recited based on the desired friction.
Regarding Claim 5, modified Kilickan teaches all the claimed limitations as discussed above in Claim 1.
Modified Kilickan at least suggests wherein the warp over portions and/or under portions have a total length in the range from 4 mm to 140 mm (similarly as to the rejection of Claim 1).
Kilickan at least suggests and wherein said weft over or under portions have a length in the range from 8 mm to 110 mm ([0013] "loops in the fabric are made with a conjugate yarn made of…plurality of splittable filaments"; [0017] "length of the under portion or over portion of the yarn is sufficient to carry out a splitting + breaking step.  In some embodiments, the length of the loop is at least 2 mm"; [0017] "a fabric having loops longer than 3.5mm ,will result in having a look that is more like a fleece").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the floats as recited and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilickan’s floats to be of the range recited, if necessary, based on the desired friction and/or the desired look.
Regarding Claim 6, modified Kilickan teaches all the claimed limitations as discussed above in Claim 1.
Kilickan further teaches wherein at least said first warp yarns have over portions on said front side of the fabric (see Fig. 5; inasmuch as there are weft under portions, there are warp over portions),
said over portions being provided with a discontinuity to include two parts projecting from the fabric (see Fig. 5; inasmuch as the term “parts” has been defined, anywhere where the over portion transitions from over portion to under portion back to over portion is a discontinuity between over portions, wherein each over portion can be interpreted as two parts).
Regarding Claim 7, modified Kilickan teaches all the claimed limitations as discussed above in Claim 1.
Kilickan further teaches wherein said second warp yarns or weft yarns have a count in the range from Ne 5 to Ne 100 ([0024] "yarn size of standard yarns may be from NE 6 to Ne 100 if staple fiber is used").
Regarding Claim 8, modified Kilickan teaches all the claimed limitations as discussed above in Claim 1.
Kilickan further teaches wherein said first warp yarns or weft yarns forming said over portions and/or under portions have a count in the range from Ne 0.5 to Ne 80 ([0024] "warp Ne preferably is in the range of 4 to 100").
Regarding Claim 9, modified Kilickan teaches all the claimed limitations as discussed above in Claim 1.
Kilickan further teaches wherein at least part of said first warp yarns or first weft yarn are dyed or ring dyed ([0024] "warp yarn could be yarn dyed").

Regarding Claim 10, Kilickan teaches a method of preparing a fabric (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure teaching the method, see rejection of Claim 1 beginning with preamble), said method comprising:
weaving warp yarns or weft yarns following a pattern providing
alternated first and second warp yarns and/or alternated first and second weft yarns,
the weaving pattern of at least said second warp and weft yarns providing said base structure of the fabric,
whereby at least one of said first warp yarns and/or first weft yarns extends over a number of weft or warp yarns and/or below a number of weft or warp yarns to provide warp or weft over portions in said front side and/or warp or weft under portions in said back side,
and wherein at least some of the warp over portions and/or warp under portions extend over a length comprised between 8 and 3000 weft yarns 
(see rejection of Claim 1).

As for the teaching of at least some of the weft over portions and/or weft under portions extend over a length comprised between 25 and 3000 warp yarns, see rejection of Claim 1.
Regarding Claim 11, modified Kilickan teaches all the claimed limitations as discussed above in Claim 10.
Kilickan further teaches wherein the warp or weft over portions and/or the warp or weft under portions of said first yarns extend over a length comprised between 30 to 450 weft or warp yarns (see rejection of Claim 3 for similar rejection).
Regarding Claim 12, modified Kilickan teaches all the claimed limitations as discussed above in Claim 10.
Kilickan further teaches the step of providing at least part of the warp or weft over portions and/or the warp or weft under portions of said first yarns with a discontinuity ([0092] "separation and breakage of the filaments 6 present in loops 5 …can be performed in garment form by suitable processes such as chemical treatments…mechanical treatments...laser treatments, bleaching, caustic-shrinking", wherein separation/breakage is discontinuity),
by means of a cutting process or by the use of burn-out agents (see aforementioned, wherein separation/breakage is cutting).
Regarding Claim 13, modified Kilickan teaches all the claimed limitations as discussed above in Claim 12.
Kilickan further teaches wherein said over and/or under portions are cut by means of a cutting machine including a knife, laser cutting, ultrasonic fabric cutting machines or chemical treatment with burn-out agents (see rejection of Claim 12 for laser cutting).
Regarding Claim 14, modified Kilickan teaches all the claimed limitations as discussed above in Claim 12.
Kilickan further teaches wherein said step of providing the discontinuity is carried out on a garment including said fabric (see rejection of Claim 12).
Regarding Claim 15, modified Kilickan teaches all the claimed limitations as discussed above in Claim 10.
Kilickan further teaches wherein the warp or weft over portions and/or the warp or weft under portions of said first yarns are whole (see rejection of Claim 12; inasmuch as the separation/breakage is only of the conjugate yarn, warp is whole).

Regarding Claim 16, Kilickan teaches an article or garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 3-5;  Claim 10 "fabric is a denim fabric"; [0044] "fabric 1 is provided with a first side 1a and with a second side 1b.  The fabric 1 comprises weft yarns 2,3 and warp yarns 4 woven together in pattern"; [0046] "conjugate yarns 2 are part of the weft yarns 2, 3"; [0103] "the remaining yarns are standard yarns"; [0105] "standard yarns 3"; [0105] "conjugate yarns 2 form loops 5”; [0092] "separation and breakage of the filaments 6 present in loops 5 …can be performed in garment form by suitable processes such as chemical treatments…mechanical treatments...laser treatments, bleaching, caustic-shrinking", wherein separation/breakage is discontinuity), comprising
the fabric according to claim 1 (see rejection of Claim 1).
Regarding Claim 18, modified Kilickan teaches all the claimed limitations as discussed above in Claim 16.
Kilickan further teaches wherein said over portions of the first warp yarns or first weft yarns are provided with a discontinuity (see rejection of Claim 6),
whereby said discontinuous over portions include two parts projecting from the fabric (see rejection of Claim 6).
Regarding Claim 19, modified Kilickan teaches all the claimed limitations as discussed above in Claim 16.
Kilickan further teaches wherein said first warp yarns or weft yarns forming said over portions or under portions have a count in the range from Ne 2 to Ne 15 (see rejection of Claim 8).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilickan et al (EP 3205755), herein Kilickan, in view of James et al (USPN 7188642), herein James, further in view of St Onge-Simpson et al (USPN 11208761), herein Onge.
Regarding Claim 17, modified Kilickan teaches all the claimed limitations as discussed above in Claim 16.
Kilickan does not explicitly teach wherein at least the first warp yarns of said fabric are ring dyed yarns.

However, Kilickan does teach that the warp yarn is dyed ([0024] "warp yarn could be yarn dyed").

Onge teaches warp yarns are ring dyed (Col. 2 Lines 11-17 "fabric with indigo ring-dyed yarn; and a finishing pattern on the fabric.  The finishing pattern is formed by a laser removing selected amounts of material from the fabric.  For lighter locations of the finishing pattern, a greater depth of the indigo ring-dyed cotton warp yarn is removed relative darker locations of the finishing pattern where a lesser depth of the indigo ring-dyed cotton warp yarn is removed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilickan’s warp yarns to be ring dyed in order to provide variety for further processing for aesthetic design choice (Col. 2 Lines 11-17).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, 13 of US Application No. 14/500,080, herein ‘080, in view of Kilickan (EP 3205755) and James (USPN 7188642). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “a woven fabric having warp yarns and weft yarns, said fabric having a front side and a back side, said warp yarns and weft yarns being woven together in a weaving pattern, the weaving pattern comprising alternated first and second warp yarns and/or alternated first and second weft yarns, the weaving pattern of at least said second warp yarns and second weft yarns providing a base structure of the fabric, whereby at least one of said first warp yarns and/or first weft yarns extends over a number of weft or warp yarns in said front or back side of the fabric to provide warp or weft over portions in said front side and/or warp or weft under portions in said back side” which are obvious elements of the entirety recited in claim  1 of ‘080.
The remaining elements of Claim 1, 3-5 are obvious in view of Claims 2-4 of ‘080, Kilickan and/or James as known woven fabric structure and/or for desirable characteristics.
Claims 2, 6 recite elements obvious in light of Kilickan as outlined above.
Claims 7, 8 recite elements obvious in light of Claim 12 of ‘080, Kilickan as outlined above.
Claim 9 recites elements obvious in light of Claim 13 of ‘080.

Claims 10-15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Application No. 14/500,080, herein ‘080, in view of Kilickan (EP 3205755) and James (USPN 7188642).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 10 of the current application includes “A method of preparing the fabric according to claim 1”, which are obvious elements recited in claim 1 of ‘080.  See aforementioned for obvious in view of Claims 2-4 of ‘080.
  Claim 11 recites elements similar to Claim 4.  See rejection of Claim 4 above (obvious in view of Claims 2-4 of ‘080, Kilickan and/or James).
Claims 12-15 are obvious in light of Kilickan as outlined above.

Claims 16, 18, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Application No. 14/500,080, herein ‘080, in view of Kilickan (EP 3205755) and James (USPN 7188642).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 16 of the current application includes “An article or garment comprising the fabric according to Claim 1”, which are obvious elements recited in claim 1 of ‘080.  See aforementioned for obvious in view of Claims 2-4 of ‘080.

Claims 17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Application No. 14/500,080, herein ‘080, in view of Kilickan (EP 3205755) and James (USPN 7188642), as applied to Claims 16 of the instant application, further in view of Claim 13 of ‘080 and Onge (USPN 11208761).
Claim 17 recites elements obvious in light of Claim 13 and Onge.

Claims 1-9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, 15, 17, 18 of USPN 11021814, herein ‘814, in view of Kilickan (EP 3205755) and James (USPN 7188642). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “a woven fabric having warp yarns and weft yarns, said fabric having a front side and a back side, said warp yarns and weft yarns being woven together in a weaving pattern, the weaving pattern comprising alternated first and second warp yarns and/or alternated first and second weft yarns, the weaving pattern of at least said second warp yarns and second weft yarns providing a base structure of the fabric, whereby at least one of said first warp yarns and/or first weft yarns extends over a number of weft or warp yarns in said front or back side of the fabric to provide warp or weft over portions in said front side and/or warp or weft under portions in said back side” which are obvious elements of the entirety recited in claim  1 of ‘814.
The remaining elements of Claim 1 are obvious in view of Claim 15 of ‘814, Kilickan and/or James as known woven fabric structure and/or for desirable characteristics.
Claim 2 is obvious in light of Claim 2 of ‘814 and Kilickan as outlined above.
Claim 3-4 are obvious in view of Claim 15, Kilickan and James as outlined above.
Claim 5 is obvious in view of Claims 2, 10, 17, Kilickan, and/or James as outlined above.
Claims 6 is obvious in view of Claim 18 and Kilickan as outlined above.
Claims 7-8 is obvious in view of Claim 11 of ‘814.
Claim 9 is obvious in view of Kilickan as outlined above.

Claims 10, 11, 15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of USPN 11021814, herein ‘814, in view of Kilickan (EP 3205755) and James (USPN 7188642). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 10 of the current application includes “A method of preparing the fabric according to claim 1”, which are obvious elements recited in claim 1 of ‘814.   See aforementioned for also obvious in view of Claim 15 of ‘814, Kilickan and/or James.
The remaining elements of Claim 10 are obvious in view of Claim 15 of ‘814, Kilickan and/or James as known woven fabric structure and/or for desirable characteristics.
  Claim 11 recites elements similar to Claim 4.  See rejection of Claim 4 above (obvious in view of Claims 15 of ‘814, Kilickan and James).
Claim 15 is obvious in view of Kilickan.

Claims 12-14 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15  of USPN 11021814, herein ‘814, in view of Kilickan (EP 3205755) and James (USPN 7188642), as applied to Claims 10, 11, 15 of the instant application above, further in view of Claims 2 and 18 of ‘814 and Onge.
Claims 12-13 are obvious in light of Claim 2, 18 of ‘814 and Onge as outlined above.
Claim 14 is obvious in light of Claim 2, 18 of ‘814.

Claims 16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of USPN 11021814, herein ‘814, in view of Kilickan (EP 3205755) and James (USPN 7188642).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 16 of the current application includes “An article or garment comprising the fabric according to Claim 1”, which are obvious elements recited in claim 16 of ‘814.  See aforementioned for obvious in view of Claim 15.

Claims 17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of USPN 11021814, herein ‘814, in view of Kilickan (EP 3205755) and James (USPN 7188642), as applied to Claim 16 of the instant application above, further in view of Onge.
Claim 17 is obvious in view of Onge.

Claims 18 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15, 18 of USPN 11021814, herein ‘814, in view of Kilickan (EP 3205755) and James (USPN 7188642).
Claim 18 of the current application includes “A garment according to Claim 1”, which are obvious elements recited in claim 1 of ‘814.  See aforementioned for obvious in view of Claim 15 of ‘814.
Remaining elements of Claim 18 can be found in Claim 2, 18 of ‘814 and Kilickan.

Claims 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10  of US Application No. 14/500,080, herein ‘080, in view of Kilickan (EP 3205755) and James (USPN 7188642).
Claim 19 of the current application includes “A garment according to Claim 1”, which are obvious elements recited in claim 1 of ‘080.  See aforementioned for obvious in view of Claim 15.
Remaining elements of Claim 19 can be found in Claim 10 of ‘814 and James.

More summarily, Claims 1-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-24 of USPN 11021814, herein ‘814, in view of Kilickan (EP 3205755) and James (USPN 7188642). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “a woven fabric having warp yarns and weft yarns, said fabric having a front side and a back side, said warp yarns and weft yarns being woven together in a weaving pattern, the weaving pattern comprising alternated first and second warp yarns and/or alternated first and second weft yarns, the weaving pattern of at least said second warp yarns and second weft yarns providing a base structure of the fabric, whereby at least one of said first warp yarns and/or first weft yarns extends over a number of weft or warp yarns in said front or back side of the fabric to provide warp or weft over portions in said front side and/or warp or weft under portions in said back side” which are obvious elements of the entirety recited in claim  20 of ‘814.  Similar rejection applies for Claims 10, 16, 18, 19 of the instant application.
The remaining elements of Claim 1 are obvious in view of Claim 21-23 of ‘814, Kilickan and/or James as known woven fabric structure and/or for desirable characteristics.
Claims 6, 12-14,18 are obvious in view of Claims 21, 24, 25 of ‘814, Kilickan, and/or James.
Claims 14, 16-19 are obvious in view of Claim 2 of ‘814, Kilickan, and/or James.

More summarily, Claims 1-16, 18, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 of USPN 11021814, herein ‘814, in view of Kilickan (EP 3205755) and James (USPN 7188642). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “a woven fabric having warp yarns and weft yarns, said fabric having a front side and a back side, said warp yarns and weft yarns being woven together in a weaving pattern, the weaving pattern comprising alternated first and second warp yarns and/or alternated first and second weft yarns, the weaving pattern of at least said second warp yarns and second weft yarns providing a base structure of the fabric, whereby at least one of said first warp yarns and/or first weft yarns extends over a number of weft or warp yarns in said front or back side of the fabric to provide warp or weft over portions in said front side and/or warp or weft under portions in said back side” which are obvious elements of the entirety recited in claim 26 of ‘814.  Similar rejection applies for Claims 10, 16, 18, 19 of the instant application.
Dependent claims of the instant application are rejected at least for depending on rejected claim.

Claim 17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 of USPN 11021814, herein ‘814, in view of Kilickan (EP 3205755) and James (USPN 7188642), as applied to Claims 1-16, 18, 19 of the instant application above, further in view of Onge.
Claim 17 is rejected in view of Onge. 

More summarily, Claims 1-16, 18, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 22-26, 30, 32, 38, 39, 42 of USPN 10221506, herein ‘506, in view of Kilickan (EP 3205755) and James (USPN 7188642). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “a woven fabric having warp yarns and weft yarns, said fabric having a front side and a back side, said warp yarns and weft yarns being woven together in a weaving pattern, the weaving pattern comprising alternated first and second warp yarns and/or alternated first and second weft yarns, the weaving pattern of at least said second warp yarns and second weft yarns providing a base structure of the fabric, whereby at least one of said first warp yarns and/or first weft yarns extends over a number of weft or warp yarns in said front or back side of the fabric to provide warp or weft over portions in said front side and/or warp or weft under portions in said back side” which are obvious elements of the entirety recited in claim 1 of ‘506.  Similar rejection applies for Claims 10, 16, 18, 19 of the instant application.
Dependent claims of the instant application are rejected at least for depending on rejected claim.

Claim 17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 22-26, 30, 32, 38, 39, 42 of USPN 10221506, herein ‘506, in view of Kilickan (EP 3205755) and James (USPN 7188642), as applied to Claims 1-16, 18, 19 of the instant application above, further in view of Onge.
Claim 17 is rejected in view of Onge. 

More summarily, Claims 1-16, 18, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 33, 36 of USPN 10221506, herein ‘506, in view of Kilickan (EP 3205755) and James (USPN 7188642). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “a woven fabric having warp yarns and weft yarns, said fabric having a front side and a back side, said warp yarns and weft yarns being woven together in a weaving pattern, the weaving pattern comprising alternated first and second warp yarns and/or alternated first and second weft yarns, the weaving pattern of at least said second warp yarns and second weft yarns providing a base structure of the fabric, whereby at least one of said first warp yarns and/or first weft yarns extends over a number of weft or warp yarns in said front or back side of the fabric to provide warp or weft over portions in said front side and/or warp or weft under portions in said back side” which are obvious elements of the entirety recited in claim 20, 33, 36 of ‘814.  Similar rejection applies for Claims 10, 16, 18, 19 of the instant application.
Dependent claims of the instant application are rejected at least for depending on rejected claim.
Claim 17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 33, 36 of USPN 10221506, herein ‘506, in view of Kilickan (EP 3205755) and James (USPN 7188642), as applied to Claims 1-16, 18, 19 of the instant application above, further in view of Onge.
Claim 17 is rejected in view of Onge. 

More summarily, Claims 1-16, 18, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 10, 11, 13, 15-21 of USPN 10167579, herein ‘579, in view of Kilickan (EP 3205755) and James (USPN 7188642). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “a woven fabric having warp yarns and weft yarns, said fabric having a front side and a back side, said warp yarns and weft yarns being woven together in a weaving pattern, the weaving pattern comprising alternated first and second warp yarns and/or alternated first and second weft yarns, the weaving pattern of at least said second warp yarns and second weft yarns providing a base structure of the fabric, whereby at least one of said first warp yarns and/or first weft yarns extends over a number of weft or warp yarns in said front or back side of the fabric to provide warp or weft over portions in said front side and/or warp or weft under portions in said back side” which are obvious elements of the entirety recited in claim 1, 15, 20 of ‘579.  Similar rejection applies for Claims 10, 16, 18, 19 of the instant application.
Dependent claims of the instant application are rejected at least for depending on rejected claim.

Claim 17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 2, 7, 10, 11, 13, 15-21 of USPN 10167579, herein ‘579, in view of Kilickan (EP 3205755) and James (USPN 7188642), as applied to Claims 1-16, 18, 19 of the instant application above, further in view of Onge.
Claim 17 is rejected in view of Onge. 

More summarily, Claims 1-16, 18, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 12-14, 16, 17, 22-26, 28-32, 36-40, 43-47 of USPN 9365958, herein ‘958, in view of Kilickan (EP 3205755) and James (USPN 7188642). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “a woven fabric having warp yarns and weft yarns, said fabric having a front side and a back side, said warp yarns and weft yarns being woven together in a weaving pattern, the weaving pattern comprising alternated first and second warp yarns and/or alternated first and second weft yarns, the weaving pattern of at least said second warp yarns and second weft yarns providing a base structure of the fabric, whereby at least one of said first warp yarns and/or first weft yarns extends over a number of weft or warp yarns in said front or back side of the fabric to provide warp or weft over portions in said front side and/or warp or weft under portions in said back side” which are obvious elements of the entirety recited in claim 1, 2, 14, 26 of ‘958.  Similar rejection applies for Claims 10, 16, 18, 19 of the instant application.
Dependent claims of the instant application are rejected at least for depending on rejected claim.

Claim 17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 12-14, 16, 17, 22-26, 28-32, 36-40, 43-47 of USPN 9365958, herein ‘958, in view of Kilickan (EP 3205755) and James (USPN 7188642), as applied to Claims 1-16, 18, 19 of the instant application above, further in view of Onge.
Claim 17 is rejected in view of Onge. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned USPNs 11021814; 10221506; 10167579; 9365958 discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Response to Arguments
Applicant's arguments filed 9/19/22 pertaining to Claims 1-17 have been fully considered but they are not persuasive. 
Pertaining to applicant’s remarks on page 16 that applicant disagrees wherein examiner’s interpretation involves discovering the optimum or workable ranges, examiner notes that no specific rebuttal to discovering optimum or workable ranges has been indicated of record.
Pertaining to applicant’s remarks on page 17 that James has nothing to do with a furry appearance, examiner respectfully disagrees.  Firstly, James is a secondary reference utilized in a modification.  As such, applicant does not seem to be rebutting the combination of the modification and the reasons for the combination, but instead is only referring to the reference individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Should applicant be arguing that the primary reference Kilickan and the secondary reference James cannot be combined because they are not in the same art of endeavor, examiner respectfully disagrees.  Both references are directed to woven fabrics and are therefore analogous to one another.   References utilized in a rejection need not be in the same art of endeavor as the applicant’s disclosure, merely in the same art of endeavor with one another.
Furthermore, examiner notes that applicant’s remarks to “furry appearance” is not persuasive as “furry appearance” is not in the claims.  Examiner notes that the claims can be read in light of the specification to help disclose what is included within broadest reasonable interpretation of the claims, but that limitations of the specification cannot be read into the claims.  See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), MPEP 2111.
For the sake of compact prosecution, examiner notes that even if applicant were to include the term “furry appearance”, Kilickan still teaches the recitation as Kilickan already furry/fuzzy because it is a fleece (see title).  Furthermore, Kilickan is also furry because it is a spun yarn ([0023]). See also Claim 12 of Kilickan indicating cotton count Ne, which also indicates a spun yarn and therefore furry/fuzzy.
Pertaining to applicant’s remarks on page 17 that neither reference explicitly teaches the values, examiner notes that such values were addressed as being obvious to discovering the optimum or workable ranges, furthermore so for the purposes of reducing friction (as previously indicated on at least page 8 of the previous rejection).  No arguments have been presented rebutting the obviousness of the ranges or the motivation.  Furthermore, examiner notes that the values are merely result-effective variables.  The variable is modified for a specific result (friction control) in mind, as aforementioned.  
Applicant’s arguments with respect to claims 18-19 have been considered but are moot because of the new grounds of rejection necessitated by amendment (by clarifying they are dependents of Claim 16).  Therefore, see aforementioned rejections for the argued missing limitations.  However, as Claims 18 and 19 now depend on Claim 16 which depends on Claim 1, the response to Claim 1 aforementioned also apply to Claims 18-19.
Examiner notes that remarks under section b. on page 17 are understood to be directed to “Onge” and “Claim 16 is an independent claim”; it is assumed that applicant meant for the arguments to apply to Claims 18-19 as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732